Citation Nr: 9933776	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for post-traumatic stress disorder (PTSD) from March 3, 1994.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Hartford, Connecticut RO, which granted service connection 
for PTSD and assigned a 10 percent evaluation from March 3, 
1994, the date of his claim.  The veteran filed a Notice of 
Disagreement (NOD) in December 1994, and he perfected his 
appeal in March 1995.  An RO hearing officer in November 1995 
granted a 30 percent evaluation from March 3, 1994.  The 
Board remanded the appeal in June 1997 for further 
development by the RO, which awarded a total evaluation in 
June 1998, effective from June 1997.  By October 1998 rating 
decision, the RO changed the effective date to April 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD has been manifested by nightmares, 
flashbacks, social withdrawal, irritability, intrusive 
thoughts, and feelings of disassociation, such that his 
reliability, flexibility, and efficiency have been impaired 
to an extent that he is demonstratively unable to obtain or 
retain substantially gainful employment from March 3, 1994.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met from March 3, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (§ 4.132, Part 4, 
Diagnostic Code 9411 prior to November 1996); § 4.130, 
Diagnostic Code 9411 (from November 7, 1996) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from May 1967 to May 1971.

The veteran was admitted and discharged from Natchaug 
Hospital in December 1991 with a diagnosis of PTSD.  He 
complained of being unable to think straight and he was 
having suicidal thoughts.  During his hospitalization, he was 
unable to cope with the stimuli of group therapy sessions, 
and he walked out on a number of sessions until he became 
more stable on medications.  On mental status examination, he 
was oriented to all three spheres and his remote and recent 
recall were intact.  He did not have delusions, 
hallucinations, or paranoid ideation at that time.  The 
veteran's Global Assessment of Functioning (GAF) score was 40 
and had been 60 within the previous year.

During a VA examination in July 1994, the veteran described 
an incident in which he removed a soldier from a crashed 
helicopter, and the soldier's head fell apart when he removed 
the helmet.  In another incident, he reported that he shot 
and killed a Vietnamese woman who was about to fire on him 
with an AK-47.  His current symptoms were mainly intrusive 
thoughts of Vietnam and flashbacks.  He was seeing his 
private psychiatrist once every two weeks.  The examiner 
diagnosed PTSD but did not offer an opinion as to the 
veteran's GAF score.

The veteran underwent psychiatric treatment from Vladimir 
Coric, M.D., who submitted a July 1995 medical report.  Dr. 
Coric indicated that the veteran was free of hallucinations 
and delusions, but there was a history of being grandiose, 
paranoid, agitated and suicidal.  During Dr. Coric's 
interview, the veteran was oriented to recent and remote 
events and his general knowledge and proverb interpretation 
were intact.  His judgment and insight were impaired, 
however, and he had problems with his war memories and his 
experiences in Vietnam.  It was reported that the veteran was 
unable to function in his occupation or another occupation at 
present because of irritability, pain, tiredness, impaired 
concentration, and inability to cope with stress.  As far as 
employability, Dr. Coric offered the opinion that the veteran 
was permanently and totally disabled, and that his GAF was 
between 31 and 40.  He described the veteran as totally 
disabled because he was emotionally unstable.  

Subsequent medical records, including VA examinations in 
March 1996, January 1997, June 1997, December 1997, and 
October 1998, as well as medical notes from December 1996 to 
September 1998, reflect that the veteran underwent periods of 
severe psychological distress.  Although the Board has 
reviewed these records in their entirety, as the veteran has 
been awarded a total disability evaluation for this period, 
this section will not include a discussion of the medical 
evidence during this period.  However, the Board notes that 
the veteran's GAF was 45 throughout most of this period, 
except for a period in December 1997 when it was 30.


Analysis

The veteran contends that the effective date for his total 
evaluation for PTSD should be March 3, 1994, the date of his 
claim.  The veteran's representative has cited Dr. Coric's 
July 1995 assessment of the veteran's GAF score as between 31 
and 40.  As a preliminary matter, the Board finds that the 
veteran's claim for an increased rating is plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  The veteran has 
been afforded multiple examinations and hearings, and 
treatment records have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a) 
(West 1991).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet.App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when the law or regulations change after a claim 
has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), the Court held 
that the new rating criteria regarding mental disorders could 
not have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.  Furthermore, because 
this is an initial rating, the rule from Francisco v. Brown, 
7 Vet. App. 55 (1994), that the present level of disability 
is of primary importance is not applicable.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Therefore, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Id. at 125.

The veteran is evaluated at 30 percent as of March 3, 1994, 
and he is evaluated at 100 percent as of April 5, 1996.  For 
the veteran to be awarded a 100 percent schedular evaluation 
under Diagnostic Code 9411, in effect prior to November 7, 
1996, he must be totally isolated in the community, or 
exhibit totally incapacitating psychoneurotic behavior 
equating to a profound retreat from mature behavior, or be 
demonstratively unable to obtain or retain employment.  He 
only need meet one of these criteria.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

A review of the medical evidence of record reflects that 
following his discharge from active service, the veteran 
spent seven years in a state of intoxication.  The veteran 
then joined the Iron Worker's Union, apprenticed for three 
years, and worked as an iron worker until suffering a fall in 
October 1992, causing major physical trauma.  The record also 
reflects that the veteran was shot in the leg in a hunting 
accident in September 1993.

As stated above, the records relating to the veteran's 
ongoing psychiatric care reflect that his GAF scores 
fluctuated throughout the appeal period.  Although the VA 
examiner in July 1994 did not offer an opinion as to the 
veteran's GAF score, Dr. Coric stated that it was between 31 
and 40 as of July 1995.  According to an examiner at Natchaug 
Hospital in December 1991, the veteran's GAF was 40 and had 
been 60 within the previous year.  The Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed., (DSM-IV), 
indicates that a GAF score of 41 to 50 reflects serious 
symptoms or any serious impairment in social, occupational, 
or school functioning, such as having no friends or unable to 
keep a job.  A GAF score of 31 to 40 reflects that the 
veteran's behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., depressed man avoids friends, neglects 
family, and is unable to work).

The Board observes that there are other factors outside of 
the veteran's PTSD affecting his employability, including the 
fall in October 1992 and the hunting accident in September 
1993.  However, the Board concludes that in light of the 
history of the veteran's PTSD and its effect on his 
employability as assessed by competent medical professionals, 
the evidence is in equipoise with respect to whether his 
state of unemployment since March 3, 1994 is related to his 
PTSD.  We also note that when evaluated by the VA in July 
1994 his symptoms included intrusive thoughts and he had 
diminished interest in significant activities.  Continuos 
treatment with his private physician was noted.  His private 
physician reported in July 1995 that the veteran was 
unemployable due to his psychiatric symptoms.  In resolving 
all doubt in the veteran's behalf, a 100 percent evaluation 
for PTSD is warranted from March 3, 1994 on the basis that he 
has been unemployable due to his PTSD.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); Johnson.


ORDER

An initial rating of 100 percent from March 3, 1994 is 
granted for PTSD, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

